 In the Matter of THERMAL COAL CO.andUNITED MINE WORKERS OFAMERICACase No. R-5579.Decided July 19, 1943Mr. Burrel Barash,of Galesburg, Ill., for the Company.Mr. Oscar E. Carlstrom,of Aledo, Ill., for the U. M. W. A.Messrs. C..C. DremanandRussell Craig,.ofGalesburg,- Ill,., -andMr. William Crompton,of Springfield, Ill., for the Progressive.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition and an amended petition duly filed by United Minequestion affecting commerce had arisen concerning the representationof employees of Thermal Coal Co., Galesburg, Illinois, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Lester Asher, TrialExaminer.Said hearing was held at Galesburg, Illinois, on June 23,1943.The Company, the U. M. W. A., and Progressive MineWorkers of America, District No. 1, and Local Union No. 24 thereof,herein called the Progressive, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witness, to introduce evidence bearing on the issues, andto file briefs with the Board.At, the hearing- the Progressive moved to dismiss the petition.The Trial Examiner reserved ruling on this motion for the Board.For reasons discussed hereinafter, the motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :51 N. L. R. B., No 84.434 THERMAL COAL COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY435Thermal Coal Co. is an Illinois corporation maintaining its prin-cipal office at Galesburg, Illinois.The Company is engaged in themining, sale, and distribution of bituminous coal.The Companyoperates one mine, called the Thermal Mine, located about 3 mileseastofKnoxville, Illinois.During the year 1942 the Company'ssalesamounted in value to approximately $300,000.About 10 percentof the totalsalesrepresents shipments to points outside the State ofIllinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America is a labor organization admittingtomembership employees of the Company.ProgressiveMine Workers of America, District No. 1 and LocalUnion No. 24 thereof, affiliated with the American Federation ofLabor, are labor organizations.Local 24 admits to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONSince January 1941, the Company has had closed-shop agreementswith the Progressive.The last contract adopts, with minor excep-tions, the provisions of an agreement, effective April 1, 1941, to March31, 1943, negotiated between the Progressive and the Coal ProducersAssociation of Illinois; herein called the Association.One week priorto the termination of their contract, the Association and the Pro-gressive agreed to continue it for 1 month pending further negotia-tions.On March 30, the Company and the Progressive agreed to bebound by the continuation to May 1, of the master contract betweenthe Association and the Progressive.By subsequent written agree-ments, the Association and the Progressive further extended the lifeof their contract, first to May 30, and then to June 30, 1943.OnMay 3, the Company and the Progressive agreed to be bound by theterms of the continuation of the master agreement to the end of May.'During the month of April 1943, the president of the Companylearned from various sources that the U. M. W. A. was attemptingtLiterally,on March 30, 1944, the Company and the Progressive agreed that terms ofthe master contract between the Association and the Piogressive should continue in forceuntilMay 1, 1943OnMay 3,1943,the Company and the Progressive signed an agree-ment continuing the life of the contract between the Association and the Piogressive untilMai 31 1941540612-44-vol 51-29 436DECISIONSOF NATIONAL LABORRELATIONS BOARDto organize the employees of the Company., On May 20, 1943, theCompany requested membership in the Association.On May 22,the U. M. W. A. requested the Company to recognize it as the exclu-sive bargaining representative of the Company's employees.Twodays later the Company refused this request stating that it would notrecognizethe U. M. W. A. without a Board certification.On May29, the Association addressed a letter to the Company informing itof the fact that its application for membership had been approved.The Company and the Progressive contend that the existing con-tract between them constitutesa barto a present determination ofrepresentatives.Inasmuch as the last extension of the contractbetween the Company and the Progressive expired on May 31, andthe last extension of the contract between the Association and theProgressive expired on June 30 there is no merit to this contention.'Statements of the Regional Director and- the Trial Examiner,introduced into evidence at the hearing, indicate thateach unionrepresents a substantialnumber of employees in theunit hereinafterfound appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, withinthe meaningof Section9 (c) and Section2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe U. M. W. A. seeks a unit of production and maintenance enl-ployees, confined to employees of the Company.The Company andthe Progressive contend that the appropriate unit is the multipleemployer unit established by contract between the Progressive and2 SeeMatter of Link-BeltCorporation,30 N L R B 10008The Regional Directorreportedthat theU M W A submitted42 application-for-mem-bership cards all of which bore apparently genuine original signatures;that the namesof 40 persons appear ing on the cards were listed onthe Company's pay roll of May 16 to 31,1941,which contained the names of 71 employees in the alleged appropriate unit.The TrialExaminer reported that all the cards were dated betweenApr il 30 andMay 21, 1943Progressive submitted 51 authorization cards all of which bore apparently genuine orig-inal signaturesThe names of 48 persons appearing on the cards were listed on theCompany's pay roll of May 16 to 31, 1943, which contained the names of 71 employeesin the appropriate unit.Of these cards one was undated;Iwas dated May 3, 1943; and 49were dated between May 28 and June 3,1913The cards submitted by Progressive con-tain the following clause :The full power and authority to act for the, undersigned as described herein super-sedes any power or authority heretofore given to any person,or organization torepresent meThe Progressive urges the dismissal of the petition on the ground that the applicationcards submitted by the U M. W. A , all being dated before May 22, 1943, are too remoteand do not show a present substantial interest,ubile on the other hand,49 of the 51 designa-tions submitted'by the Progressive were signed after May, 28,1943,and expressly revokeany prior authorization.This contention is without meritThe possible duplication ofdes!gnationsraises a doubt as to the intent of the employees with respect to representa-tion which can best be resolved by an,election.We also note that the contract betweenthe Company and the Progressive provides for a closed shopSeeMatterof Service Woodheel Company,Inc,41 N L R B 45,and cases cited therein .THERMAL COAL COMPANY437theAssociation consisting of all the production and maintenanceemployees of the coal operators who are members of the Association.The contract between the Association and the Progressive recog-nizes the Progressive as the exclusive bargaining agent representingthe employees of the members of the Association. The bylaws of theAssociation provide that it shall negotiate all labor agreements onbehalf of its members.The Company and the Progressive claimthat by reason of the fact that the Company has for the past 2 yearsadopted, in substance, the provisions of the master contract betweenthe Association and the Progressive, and that prior to any claim ofmajority representation made by the U. M. W. A., the Companyapplied for membership in the Association, the single employer unitsought by the U. M. W. A. is inappropriate.Where there has been a long history of collective bargaining onan association basis, the Board has dismissed petitions seeking asingle employer unit.' In the instant case, however, there has beena history of collective bargaining on a single employer basis for morethan 2 years.5 In view of that fact we are of the opinion that asingle employer unit may appropriately be established despite thepresent membership of the Company in the Association; and we holdthat the determining factor is the desire 'of the employees themselves.We conclude that an election should be held among the productionand maintenance employees of the Company, including the inside truck,driver, but excluding office and clerical employees, outside truck driv-ers, the mine manager, assistant mine manager, top foremen, and anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action," to determine whetherthey desire to be represented by the U. M. W. A., by the Progressive,or by neither union.Upon the results of this election will depend inpart the determination of the appropriate unit for the purposes ofcollective bargaining.If a majority of such employees choose theIT.M. W. A., we shall hold that they constitute an appropriate bargain-ing unit, and we shall certify the U. M. W. A. as their exclusive bar-,aluing, representative. 'If, however, a majority qf, such employeescast their ballots for the Progressive or for neitherunion,or if thevotes cast for the Progressive and for neither union together constitute'SeeMatterofAlston Coal Company,13 N. L R B-683;Matter of StevensCoal Com-pany,19 N. L R B. 98cThe Companyhad knowledge of the organizational efforts of the U M W.A at least 1month priorto the timeit became a memberof the AssociationMoreover, the U. M. W A.made its claimupon the Company prior to the date of theAssociation's acceptance of theCompany into membership.9The parties agreed that in the event theBoard finds the singleemployer unit to beappropriate, then theunit establishedby the contractbetween theCompany and the'Progressive shouhi be thebasis forthe Board's finding inthis respectThe voting groupdescrib,,d aboveconformssubstantiallyto this agreement of the parties. 438DECISIONS OFNATIONALLABOR RE[LATIONs BOARDa majority, we shall conclude therefrom that these employees do notdesire the single-employer unit and we shall dismiss the petition ofthe U. M. W. A. In view of the absence of a petition by the Progres-sive requesting a certification of representatives in the unit it hereclaims to be appropriate, it will not be necessary, if a majority of theemployees in the voting group choose the Progressive, to determinethat any unit is appropriate or whether the Progressive has beendesignated by a majority of the employees in the unit.?V.THE DETERMINATION OF REPRESENTATIVESAt the present time the Company is operating at less than its totalcapacity.In consequence thereof, approximately half of its full com-pl'enient of employees works during any given week.The parties areagreed however, and we find, that all employees including those tem-porarily laid off shall be entitled to vote.We shall direct that thequestion concerning representation which has arisen be resolved by anelection by secret ballot among the employees in the voting group whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.,DIRECTION OF ELECTIONBy virtue of and pursuant to the poR-er vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation' to ascertain representa-tives for the purposes bf collective bargaining with Thermal CoalCo., Galesburg, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among all the production andmaintenance employees of the Company, including the inside truckdriver, but excluding office and clerical employees, outside truck driv-ers, the mine manager, assistant mine manager, top foremen, and anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, who were employedduring the pay-roll period immediately preceding the date of this7 SeeMatter of Bun Shtpbwilding & Drydoek Company,14 N. L.R B. 292;Matter ofL B. Lockwood Company.16 N L R. B. 6.5; andMatter of General Petroleum Corporationof California,39 N. L.R. B. 1180. THERMAL COAL COMPANY439,Direction, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by United Mine Workers of America, orby Progressive Mine Workers of America, District No. 1, affiliatedwith the American Federation of Labor," for the purposes of collectivebargaining, or by neither.8A request to appear thus on the ballot is hereby granted.